MEMORANDUM***
Ramiro Torres-Garcia, a native and citizen of Mexico, petitions for review of the decision of the Board of Immigration Appeals affirming the Immigration Judge’s (“IJ”) denial of his application for suspension of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence, see Kalaw, 133 F.3d at 1151, and we deny the petition for review.
The IJ properly found that Torres-Gareia was not qualified for suspension of deportation because he failed to establish the requisite seven years of continuous physical presence in the United States pri- or to issuance of the Order to Show Cause. See Otarola v. INS, 270 F.3d 1272, 1274 n. 3 (9th Cir.2001). Torres-Garcia’s challenge to the retroactive application of the Illegal Immigration Reform and Immigrant Responsibility Act’s stop time rule to his case is foreclosed by Ram v. INS, 243 F.3d 510, 518 (9th Cir.2001).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.